Title: To James Madison from William Plumer, 2 March 1816
From: Plumer, William
To: Madison, James


                    
                        Dear Sir,
                        Epping (N.H.) March 2d. 1816.
                    
                    In consequence of reducing the military peace establishment of the United States to its present number, many deserving officers have necessarily been greatly injured, turned out of employment and deprived of their usual means of subsistence. Permit me to solicit your favorable attention to one of these unfortunate gentlemen, Lt. Col. Stephen Ranney, who now resides at Charlestown in the Indiana territory, where he expects to continue till the middle of next summer.
                    
                    He entered when young as an officer in the revolutionary Army, and continued, till after the peace. He served as a Captain in the provisionary army raised under the administration of President Adams; enlisted a full company and carried them into the field. And in 1808 he again accepted the office of Captain, enlisted a company of soldiers, and in 1812, when war was declared, he had under his Command one hundred rank and file, which he enlisted without the aid of Extra Bounty. He served thro the whole of that war in the different offices of Captain, Major, and Lieutenant Colonel. By these long and faithful military services he merits the esteem and gratitude of his country, and the patronage of its government.
                    He is a gentleman of talents, information, and of a fair moral character. He has a large family, some of whom are young, but he is too poor to afford them a decent maintenance. He wishes, in case the invalid corps, should be established, to be called into service in that body; but should no such establishment be made, he is desirous of some office in some one of the territories, that will enable him to support himself and offspring without being dependent on the cold charity of the world.
                    Your attention to his case will not only reward suffering merit, but I shall consider it as conferring an obligation on myself. I have the honor to be &c. &c. &c.
                    
                        (Signed) William Plumer
                    
                